Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2014/0168039 A1).

Regarding claim 1, Kim discloses an electroluminescent display device [e.g., Fig. 3], comprising:
a display panel [e.g., Fig. 3: 100] including a plurality of pixels [e.g., Fig. 3: PC] emitting light according to image data [e.g., Figs. 3, 4, 6, 9, 11: Idata];
a first memory [e.g., Figs. 3, 4, 6, 9, 11: 300] storing a stress accumulation value [e.g., Figs. 3, 4, 6, 9, 11: Adata] corresponding to the image data, 
the stress accumulation value being an accumulation of stress values [e.g., Figs. 3, 4, 9, 11: Mdata; Fig. 6: Mdata’; Fig. 7: stress; Paragraph 73: electrical stress may be proportional to the size of input data] indicative of predicted deterioration amounts [e.g., Paragraph 14: each organic light emitting diode (OLED) may degrade as driving time increases] of the pixels corresponding to gray scales of the image data [e.g., Paragraphs 72, 74-76: the display is driven over time with grayscale values of Idata]; and
a compensation gain calculation circuit [e.g., Fig. 3: 220; Figs. 4, 6: 211; Fig. 9: 3211; Fig. 11: 4211] configured to increase a compensation gain [e.g., Figs. 3, 4, 9, 11: DCG; Paragraphs 61-63, 75, 84, 87-89, 99, 102-105: DCG increases from less than 1 to 1 (or to greater than 1)] for compensating for the image data on the basis of the stress accumulation value,
wherein the stress accumulation value in the first memory is reset (e.g., see Paragraphs 88, 104) in response to increase of the compensation gain [Paragraph 65: the accumulated data (Adata) of each sub-pixel (SP) stored in the memory 300 may be continuously accumulated (which necessarily “resets” the previously stored stress accumulation value) while the organic light emitting display device is driven]
(e.g., see Paragraphs 40-112).

Regarding claim 2, Kim discloses a maximum required capacity of the first memory is determined according to a compensation gain period [e.g., Figs. 10, 12: 0 to Ref1, Ref2, Ref3] of a deterioration modeling graph [e.g., Fig. 10: C, D; Fig. 12: E, F, G] showing a relation between the stress accumulation value and the compensation gain (e.g., see Paragraphs 79-112).

Regarding claim 3, Kim discloses the compensation gain period has a highest slope [e.g., Figs. 10, 12: 0 to Ref1] of the deterioration modeling graph (e.g., see Paragraphs 82-105).

Regarding claim 4, Kim discloses the compensation gain period is a first compensation gain period [e.g., Figs. 10, 12: 0 to Ref1] having a first value [e.g., Paragraph 61: 1] as the compensation gain in the deterioration modeling graph (e.g., see Paragraphs 82-105).

Regarding claim 5, Kim discloses a first threshold stress accumulation value [e.g., Figs. 10, 12: less than Ref1] of the first compensation gain period is greater than a second threshold stress accumulation value [e.g., Figs. 10, 12: greater than Ref1] of a second compensation gain period [e.g., Figs. 10, 12: Ref1 to Ref2] having a second value [e.g., Paragraph 61: more than 1] as the compensation gain, and the second value is greater than the first value (e.g., see Paragraphs 82-105).

Regarding claim 6, Kim discloses a first compensation gain period [e.g., Figs. 10, 12: 0 to Ref1] to which a first compensation gain [e.g., Paragraph 61: 1] is applied and a second compensation gain period [e.g., Figs. 10, 12: Ref1 to Ref2] to which a second compensation gain [e.g., Paragraph 61: more than 1] is applied are preset in the deterioration modeling graph,
the first memory stores stress accumulation values corresponding to the first compensation gain period and the second compensation gain period, and
a first period stress accumulation value corresponding to the first compensation gain period in the first memory is reset before a second period stress accumulation value corresponding to the second compensation gain period is stored in the first memory (e.g., see Paragraphs 88, 104).

Regarding claim 7, Kim discloses the compensation gain calculation circuit derives a threshold stress accumulation value from a current compensation gain corresponding to the stress accumulation value, and increases the current compensation gain when the stress accumulation value increases to exceed the threshold stress accumulation value (e.g., see Paragraphs 61, 82-105).

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Kim discloses the stress accumulation value in the first memory is reset during accumulation of the stress values (e.g., see Paragraphs 88, 104).

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claims 1 and 2.

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding claim 11, Kim discloses the stress accumulation value in the first memory is reset when a compensation gain period of the deterioration modeling graph changes during accumulation of the stress values (e.g., see Paragraphs 88, 104).

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 5; furthermore, Kim discloses a first stress accumulation value [e.g., Fig. 5: at Yint] stored in the first memory for a first compensation gain period [e.g., Fig. 5: 0 to Ref1] to which a first compensation gain [e.g., Paragraph 61: 1] is applied is greater than a second stress accumulation value [e.g., Fig. 5: at Yset] stored in the first memory for a second compensation gain period [e.g., Fig. 5: Ref1 to Ref2] to which a second compensation gain [e.g., Paragraph 61: more than 1] is applied, and the second compensation gain is greater than the first compensation gain (e.g., see Paragraphs 56-69).

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claims 1 and 8.

Response to Arguments
Applicant's arguments filed on 1 September 2022 have been fully considered but they are not persuasive.

The Applicant contends, “the inventions of claims 1, 8, 13, and 14 are distinguished from Kim, because (1) what is being stored in the memory 300 is different… Kim merely discloses storing the accumulated modulation data (Adata) of each sub-pixel in the memory 300. See e.g., paragraphs [00770] and [0091] of Kim. The accumulated modulation data (Adata) is not the accumulated stress values indicative of predicted deterioration amounts of the pixels corresponding to gray scales of the image data, as recited in claims 1, 8, 13, and 14, but would rather correspond to the compensated image data (CDATA) of the claimed inventions” (see Page 7 of the Response filed on 1 September 2022). However, the Office respectfully disagrees.

Kim discloses a first memory [e.g., Figs. 3, 4, 6, 9, 11: 300] storing a stress accumulation value [e.g., Figs. 3, 4, 6, 9, 11: Adata] corresponding to the image data [e.g., Figs. 3, 4, 6, 9, 11: Idata], the stress accumulation value being an accumulation of stress values [e.g., Figs. 3, 4, 9, 11: Mdata; Fig. 6: Mdata’; Fig. 7: stress; Paragraph 73: electrical stress may be proportional to the size of input data] indicative of predicted deterioration amounts [e.g., Paragraph 14: each organic light emitting diode (OLED) may degrade as driving time increases] of the pixels [e.g., Fig. 3: PC] corresponding to gray scales of the image data [e.g., Paragraphs 72, 74-76: the display is driven over time with grayscale values of Idata] (e.g., see Paragraphs 40-112).

The Applicant contends, “the inventions of claims 1, 8, 13, and 14 are distinguished from Kim, because… (2) and what is being stored in the memory 300 is not reset and removed in response to increase of the compensation gain or during accumulation of the stress values… Kim discloses that the accumulated modulation data (Adata) of each-pixel stored in the memory 300 may not be initialized and that it is continuously accumulated while the organic light emitting display is driven. See paragraph [0065] of Kim. Alternatively, Kim discloses that the modulation data is accumulated every frame or every predetermined number of frames. See paragraphs [0077] and [0091] of Kim. Either way, Kim does not disclose or suggest that the stress accumulation value in the first memory is reset and removed from the first memory in response to increase or change of the compensation gain or during accumulation of the stress values” (see Page 7 of the Response filed on 1 September 2022). However, the Office respectfully disagrees.

Kim discloses a compensation gain calculation circuit [e.g., Fig. 3: 220; Figs. 4, 6: 211; Fig. 9: 3211; Fig. 11: 4211] configured to increase a compensation gain [e.g., Figs. 3, 4, 9, 11: DCG; Paragraphs 61-63, 75, 84, 87-89, 99, 102-105: DCG increases from less than 1 to 1 (or to greater than 1)] for compensating for the image data on the basis of the stress accumulation value,
wherein the stress accumulation value in the first memory is reset (e.g., see Paragraphs 88, 104) in response to increase of the compensation gain [Paragraph 65: the accumulated data (Adata) of each sub-pixel (SP) stored in the memory 300 may be continuously accumulated (which necessarily “resets” the previously stored stress accumulation value) while the organic light emitting display device is driven] (e.g., see Paragraphs 40-112).

Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/Jeff Piziali/
Primary Examiner, Art Unit 2628
30 November 2022